Case: 3:18-cv-00193-TMR-SLO Doc #: 57 Filed: 10/14/20 Page: 1 of 1 PAGEID #: 555




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON

TINA BRICKLES, et al.,         :                Case No. 3:18-cv-193
                               :
        Plaintiffs,            :                District Judge Thomas M. Rose
                               :                Magistrate Judge Sharon L. Ovington
vs.                            :
VILLAGE OF PHILLIPSBURG, OHIO, :
et al.,                        :
                               :
        Defendants.            :


                                      ORDER


      For good cause shown, the parties’ Third Joint Motion to Extend Select Case

Deadlines (Doc. No. 56) is GRANTED. The case shall proceed as follows:

      Discovery deadline:                              November 19, 2020.

      Dispositive motion deadline:                     December 14, 2020.

      Telephone Conference (following discovery):      December 8, 2020 at 10:00 a.m.

      The remaining deadlines are unaffected.

      IT IS SO ORDERED.

October 13, 2020                            s/Sharon L. Ovington
                                            Sharon L. Ovington
                                            United States Magistrate Judge
